EXHIBIT 10.3
 
TRANSDEL PHARMACEUTICALS, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
______________, 2007
 

--------------------------------------------------------------------------------


 
1.
Registration Rights.
C-2
 
1.1   Definitions
C-2
 
1.2   Company Registration.
C-3
 
1.3   Obligations of the Company
C-4
 
1.4   Furnish Information
C-5
 
1.5   Delay of Registration
C-5
 
1.6   Indemnification.
C-5
 
1.7   Reports Under Securities Exchange Act
C-7
 
1.8   Transfer or Assignment of Registration Rights
C-8
2.
Covenants of the Company to the Investors.
C-8
 
2.1   Information Rights
C-8
 
2.2   Confidentiality
C-9
3.
Legend.
C-9
4. 
Miscellaneous.
C-9
 
4.1   Governing Law
C-9
 
4.2   Waivers and Amendments
C-9
 
4.3   Successors and Assigns
C-10
 
4.4   Entire Agreement
C-10
 
4.5   Notices
C-10
 
4.6   Interpretation
C-11
 
4.7   Severability
C-11
 
4.8   Counterparts
C-11
 
4.9   Telecopy Execution and Delivery
C-11


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of ________,
2007, among Transdel Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the individuals and entities listed on Schedule A hereto (each,
an “Investor” and collectively, the “Investors”).
 
R E C I T A L S
 
WHEREAS, the Company and the Investors are parties to Subscription Agreements
(the “Subscription Agreements”) pursuant to a Private Placement Memorandum dated
July 30, 2007 (the “PPM”);
 
WHEREAS, the Investors’ obligations under the Subscription Agreements are
conditioned upon certain registration rights under the Securities Act of 1933,
as amended (the “Securities Act”), as described in the Subscription Agreements;
and
 
WHEREAS, the Investors and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Investors and the Company.
 
NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:
 
1. Registration Rights.
 
1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:
 
(a) “Commission” means the United States Securities and Exchange Commission.
 
(b) “Common Stock” means the Company’s common stock, par value $0.001 per share.
 
(c) “Effectiveness Date” means the 90th day following the initial filing date of
the registration statement hereunder.
 
(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(e) “Fair Market Value” means the average of the high and low prices of publicly
traded shares of Common Stock, rounded to the nearest cent, on the principal
national securities exchange on which shares of Common Stock are listed (if the
shares of Common Stock are so listed), or on The NASDAQ Capital Market (if the
shares of Common Stock are regularly quoted on the Nasdaq Stock Market), or, if
not so listed or regularly quoted, the mean between the closing bid and asked
prices of publicly traded shares of Common Stock in the over-the-counter market,
or, if such bid and asked prices shall not be available, as reported by any
nationally recognized quotation service selected by the Company, or as
determined by the Board of Directors of the Company in a manner consistent with
the provisions of the Internal Revenue Code, as amended.
 
C-2

--------------------------------------------------------------------------------


 
(f) “Filing Date” means, with respect to the registration statement required to
be filed hereunder, a date no later than 90th days following the final Closing
Date as defined in the PPM.
 
(g) “Investor” means any person owning Registrable Securities.
 
(h) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(i) “Registrable Securities” means any of the Shares or any securities issued or
issuable as (or any securities issued or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Shares; provided, however, that Registrable Securities shall not include any
securities of the Company that have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Section 1 are not assigned, or which may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144(k).
 
(j) “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
 
(k) “Shares” means the shares of the Common Stock issued pursuant to the
Subscription Agreements and issuable upon exercise of the Warrants.
 
(l) “Warrants” means the warrants to purchase Common Stock issued pursuant to
the Subscription Agreements.
 
1.2 Company Registration.
 
(a) On or prior to the Filing Date the Company shall prepare and file with the
Commission a registration statement covering the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The registration
statement shall be on Form SB-2 or Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form SB-2 or Form
S-3, in which case such registration shall be on another appropriate form in
accordance herewith). The Company shall cause the registration statement to
become effective and remain effective as provided herein. The Company shall use
its best efforts to cause the registration statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event no later than the Effectiveness Date. The Company shall use its
best efforts to keep the registration statement continuously effective under the
Securities Act until the date which is the earliest to occur of: (i) the date
that is 18 months after the date hereof or (ii) the date of which all
Registrable Securities have been sold (the “Effectiveness Period”).

C-3

--------------------------------------------------------------------------------


 
(b) If: (i) the registration statement is not filed on or prior to the Filing
Date; or (ii) the Company fails to use its best efforts to cause the
registration statement to be declared effective by the Effectiveness Date (any
such failure or breach being referred to as an “Event,” and the date on which
such Event occurs being referred to as the “Event Date”), then, until the
applicable Event is cured, the Company shall pay to each Investor, in cash or in
Common Stock at Fair Market Value at the Company’s option, as liquidated damages
and not as a penalty, an amount equal to 1.0% of the aggregate purchase price
paid by such Investor pursuant to the Subscription Agreement executed by such
Investor for each thirty (30) day period (prorated for partial periods), up to a
maximum of 6.0%, during which such Event continues uncured. While such Event
continues, such liquidated damages shall be paid not less often than every
thirty (30) days. Any unpaid liquidated damages as of the date when an Event has
been cured by the Company shall be paid within three (3) business days following
the date on which such Event has been cured by the Company. Notwithstanding
anything herein to the contrary, to the extent that the registration of any or
all of the Registrable Securities by the Company on a registration statement is
prohibited (the “Non-Registered Shares”) as a result of rules, regulations,
positions or releases issued or actions taken by the SEC pursuant to its
authority with respect to Rule 415 and the Company has registered at such time
the maximum number of Registrable Securities permissible upon consultation with
the SEC, then the liquidated damages described in this Section 1.2(b) shall not
be applicable to such Non-Registered Shares.
 
(c) The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities with respect to
the registrations pursuant to this Section 1.2 for each Investor, including
(without limitation) all registration, filing and qualification fees, printer’s
fees, accounting fees and fees and disbursements of counsel for the Company, but
excluding underwriting discounts and commissions relating to Registrable
Securities and fees and disbursements of counsel for the Investors.
 
1.3 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective and, upon the request of the
Investors of at least a majority of the Registrable Securities registered
thereunder, keep such registration statement effective during the Effectiveness
Period;
 
(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
 
C-4

--------------------------------------------------------------------------------


 
(c) Furnish to the Investors such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them (provided
that the Company would not be required to print such prospectuses if readily
available to Investors from any electronic service, such as on the EDGAR filing
database maintained at www.sec.gov);
 
(d) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities’ or blue sky
laws of such jurisdictions as shall be reasonably requested by the Investors;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (each Investor participating in
such underwriting shall also enter into and perform its obligations under such
an agreement);
 
(f) Notify each Investor of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;
 
(g) Cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or nationally recognized quotation system on
which similar securities issued by the Company are then listed; and
 
(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
1.4 Furnish Information. It shall be a condition precedent to the Company’s
obligations to take any action pursuant to this Section 1 with respect to the
Registrable Securities of any selling Investor that such Investor shall furnish
to the Company such information regarding such Investor, the Registrable
Securities held by such Investor, and the intended method of disposition of such
securities as shall be required by the Company or the managing underwriters, if
any, to effect the registration of such Investor’s Registrable Securities.
 
1.5 Delay of Registration. No Investor shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.
 
C-5

--------------------------------------------------------------------------------


 
1.6 Indemnification.
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Investor, any underwriter (as defined in the Securities Act) for such
Investor and each person, if any, who controls such Investor or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
(collectively, the “Filings”), (ii) the omission or alleged omission to state in
the Filings a material fact required to be stated therein, or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will pay any legal
or other expenses reasonably incurred by any person to be indemnified pursuant
to this Section 1.6(a) in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Investor, underwriter or controlling person.
 
(b) To the extent permitted by law, each Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any underwriter, any
other Investor selling securities in such registration statement and any
controlling person of any such underwriter or other Investor, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
registration; and each such Investor will pay any legal or other expenses
reasonably incurred by any person to be indemnified pursuant to this Section
1.6(b) in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section 1.6(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Investor (which consent shall not be
unreasonably withheld); provided, however, in no event shall any indemnity under
this subsection 1.6(b) exceed the gross proceeds from the offering received by
such Investor.
 
C-6

--------------------------------------------------------------------------------


 
(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.
 
(d) If the indemnification provided for in Sections 1.6(a) and (b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions or alleged statements or omissions that resulted in such loss,
liability, claim or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. In no event shall any Investor
be required to contribute an amount in excess of the gross proceeds from the
offering received by such Investor.
 
(e) The obligations of the Company and Investors under this Section 1.6 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.
 
1.7 Reports Under Securities Exchange Act. With a view to making available the
benefits of certain rules and regulations of the Commission, including Rule 144,
that may at any time permit an Investor to sell securities of the Company to the
public without registration or pursuant to a registration on Form SB-2, the
Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after ninety (90) days after the effective
date of the registration statement;
 
(b) take such action, including the voluntary registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the Investors to
utilize Form SB-2 for the sale of their Registrable Securities, such action to
be taken as soon as practicable after the end of the fiscal year in which the
registration statement is declared effective;
 
C-7

--------------------------------------------------------------------------------


 
(c) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(d) furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 (at any time after
ninety (90) calendar days after the effective date of the registration
statement), the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form SB-2 (at any time
after it so qualifies), (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in
availing any Investor of any rule or regulation of the Commission that permits
the selling of any such securities without registration or pursuant to such
form.
 
1.8 Transfer or Assignment of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Section 1 may be
transferred or assigned, but only with all related obligations, by an Investor
to a transferee or assignee who (a) acquires both at least 25,000 Shares and
Warrants to acquire at least 6,250 Shares (all subject to appropriate adjustment
for stock splits, stock dividends and combinations) from such transferring
Investor or (b) holds Registrable Securities immediately prior to such transfer
or assignment; provided, that in the case of (a), (i) prior to such transfer or
assignment, the Company is furnished with written notice stating the name and
address of such transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned,
(ii) such transferee or assignee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement including, without limitation, the
provisions of Section 1.9 hereof and (iii) such transfer or assignment shall be
effective only if immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act.
 
2. Covenants of the Company to the Investors.
 
2.1 Information Rights. The Company shall deliver to each Investor who holds
(and continues to hold) at least 250,000 Shares (subject to appropriate
adjustment for stock splits, stock dividends and combinations), upon the request
of such Investor (which may be satisfied by filing of Company quarterly and
annual reports under the Exchange Act):
 
(a) as soon as practicable, but in any event within one hundred twenty (120)
calendar days after the end of each fiscal year of the Company, consolidated
balance sheets of the Company and its subsidiaries, if any, as of the end of
such fiscal year, and consolidated statements of income and consolidated
statements of cash flows of the Company and its subsidiaries, if any, for such
year, prepared in accordance with generally accepted accounting principles
(“GAAP”), all in reasonable detail; and
 
(b) as soon as practicable, but in any event within forty-five (45) calendar
days after the end of each of the first three (3) quarters of each fiscal year
of the Company, consolidated balance sheets of the Company and its subsidiaries,
if any, as of the end of such quarter, and consolidated statements of income and
consolidated statements of cash flows of the Company and its subsidiaries, if
any, for such quarter prepared in accordance with GAAP, all in reasonable
detail.
 
C-8

--------------------------------------------------------------------------------


 
2.2 Confidentiality. Each Investor receiving any non-public information of the
Company hereby agrees to hold in confidence and trust and to act in a fiduciary
manner with respect to all information so provided; provided, however, that
notwithstanding the foregoing, an Investor may include summary financial
information concerning the Company and general statements concerning the nature
and progress of the Company’s business in an Investor’s reports to its
affiliates.
 
3. Legend.
 
(a) Each certificate representing Shares of Common Stock held by the Investors
shall be endorsed with the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, (B) AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (C) REASONABLE ASSURANCE HAVING BEEN PROVIDED TO THE COMPANY
THAT SUCH OFFER, SALE, ASSIGNMENT OR TRANSFER IS BEING MADE PURSUANT TO RULE 144
OR RULE 144A UNDER SAID ACT.
 
(b) The legend set forth above shall be removed, and the Company shall issue a
certificate without such legend to the transferee of the Shares represented
thereby, if, unless otherwise required by state securities laws, (i) such Shares
have been sold under an effective registration statement under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer is being made
pursuant to an exemption from the registration requirements of the Securities
Act, or (iii) such holder provides the Company with reasonable assurance that
the Shares are being sold, assigned or transferred pursuant to Rule 144 or Rule
144A under the Securities Act.
 
4. Miscellaneous.
 
4.1 Governing Law. The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Agreement shall be
adjudicated only before a Federal court located in the State of Delaware and
they hereby submit to the exclusive jurisdiction of the federal and state courts
of the State of Delaware with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Agreement or any acts or omissions relating
to the registration of the securities hereunder, and consent to the service of
process in any such action or legal proceeding by means of registered or
certified mail, return receipt requested, in care of the address set forth below
or such other address as the undersigned shall furnish in writing to the other.
The parties further agree that in the event of any dispute, action, suit or
other proceeding arising out of or in connection with this Agreement brought by
a Subscriber (or transferee), the Company (and each other defendant) shall
recover all of such party’s attorneys’ fees and costs incurred in each and every
action, suit or other proceeding, including any and all appeals or petitions
therefrom. As used herein, attorney’s fees shall be deemed to mean the full and
actual costs of any investigation and of legal services actually performed in
connection with the matters involved, calculated on the basis of the usual fee
charged by the attorneys performing such services.
 
C-9

--------------------------------------------------------------------------------


 
4.2 Waivers and Amendments. This Agreement may be terminated and any term of
this Agreement may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and Investors holding at least a majority of the Registrable
Securities then outstanding (the “Majority Investors”). Notwithstanding the
foregoing, additional parties may be added as Investors under this Agreement
with the written consent of the Company and the Majority Investors. No such
amendment or waiver shall reduce the aforesaid percentage of the Registrable
Securities, the holders of which are required to consent to any termination,
amendment or waiver without the consent of the record holders of all of the
Registrable Securities. Any termination, amendment or waiver effected in
accordance with this Section 4.2 shall be binding upon each holder of
Registrable Securities then outstanding, each future holder of all such
Registrable Securities and the Company.
 
4.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.
 
4.4 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.
 
4.5 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by overnight courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to an Investor, at
such Investor’s address, facsimile number or electronic mail address set forth
in the Company’s records, or at such other address, facsimile number or
electronic mail address as such Investor may designate by ten (10) days’ advance
written notice to the other parties hereto or (b) if to the Company, to its
address, facsimile number or electronic mail address set forth on its signature
page to this Agreement and directed to the attention of the Chief Executive
Officer, or at such other address, facsimile number or electronic mail address
as the Company may designate by ten (10) days’ advance written notice to the
other parties hereto. All such notices and other communications shall be
effective or deemed given upon delivery, on the date of mailing, upon
confirmation of facsimile transfer or upon confirmation of electronic mail
delivery.
 
C-10

--------------------------------------------------------------------------------


 
4.6 Interpretation. The words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation.” The titles and subtitles used in this Agreement are used for
convenience only and are not considered in construing or interpreting this
Agreement.
 
4.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded, and shall be enforceable in accordance with its
terms.
 
4.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
4.9 Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
C-11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.
 
“Company”
 
TRANSDEL PHARMACEUTICALS, INC.
   
By:
 
Name:
 
Title:
     
Address for notice:
 
4225 Executive Square
Suite 460
La Jolla, California 92037
Fax: (858) 457-5308

 
 
 

--------------------------------------------------------------------------------

 
 
[COMPANY SIGNATURE PAGE TO REGISTATION RIGHTS AGREEMENT]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.
 

“Investor”        
By:
 
Name
 
Title:
     
Address:
 
 
       
Telephone:
 
Facsimile:
 
Email:
 

 
[INVESTOR SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]


--------------------------------------------------------------------------------




Schedule A
Investors
 

--------------------------------------------------------------------------------


 

